Citation Nr: 0305622	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-02 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disability.

The matter was previously before the Board in May 1999 and 
remanded for further development and adjudication.  Having 
been completed, the matter is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  In a decision dated January 1984, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic back disorder on the basis that there was no evidence 
that a chronic back condition was incurred or aggravated by 
service.  

2.  Evidence submitted since the January 1984 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's January 1984 decision denying entitlement to 
service connection for a chronic back disorder is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991& Supp. 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2002).

2. The evidence received subsequent to the January 1984 Board 
Decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
back disability have not been met. 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred a back condition as a 
result of her military service.  Specifically, she contends 
that she has had ongoing pain since she fell in a grease pit 
during her period of active duty service.   

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
Supp. 2002).  The VCAA revises VA's obligations in two 
significant ways.  First, VA has a duty to notify a claimant 
and his or her representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate his or her 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   

In this regard, the Board notes that in the September 1997 
statement of the case (SOC), the RO informed the veteran of 
the provisions of 38 C.F.R. § 3.156.  The matter was 
previously before the Board in May 1999 and remanded for 
further development.  Letters were sent to the veteran in 
June 1999 and April 2000 requesting the name of the doctor 
who informed the veteran that any current back disorder was 
related to her period of service.  The veteran failed to 
respond and instead submitted evidence already of record.  
The veteran was informed of the enactment of the VCAA, the 
evidence needed to reopen a claim, and the evidence needed to 
support the underlying service connection claim, in a letter 
dated in August 2001.    It is thus clear from the record 
that the veteran has been provided notice as well as an 
opportunity to present evidence and argument in support of 
her claim. 

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the veteran has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the veteran has pointed to none.   In 
short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

The record shows that, by a January 1984 decision, the Board 
denied a claim of entitlement to service connection for a 
chronic back disorder.  As a general rule, a decision by the 
Board is final unless the Chairman of the Board orders 
reconsideration of the decision. See 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1100(a); See also 38 U.S.C.A. § 7111(a)(a 
decision by the Board is subject to revision on the grounds of 
clear and unmistakable error (CUE)).  When the Board affirms a 
determination of the RO, that determination is subsumed by the 
final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  Once the Board's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In the instant case, the veteran did not file a 
motion for reconsideration or a claim for CUE.  Therefore, the 
Board's January 1984 decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Board must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran's claim of entitlement to service 
connection for a back disability was first considered and 
originally denied in a May 1979 rating decision.  The 
veteran's claim was originally denied because while there was 
evidence of a back injury in service, the discharge 
examination was negative as to the claimed condition.  
Moreover, the RO found there was no evidence of the veteran 
receiving ongoing treatment for a back disorder.  The veteran 
appealed this decision to the Board. A January 1984 Board 
decision denied the veteran's claim on the basis that the 
veteran's back condition was acute and transitory in service 
with no permanent residual disability shown at the time of 
separation.  Further, that there was no evidence of a chronic 
back disorder that was incurred in or aggravated by service.  
A copy of the Board Decision was mailed to veteran in January 
1984.

The evidence present at the time of the January 1984 Board 
decision included the following: the veteran's service 
medical records, to include a negative separation 
examination; VA examination dated in September 1970 which 
stated that there were no neuromuscular findings; VA 
outpatient treatment records dated between March 1979 and 
April 1979 which noted complaints of chronic back pain and 
contained normal x-rays of the cervical spine and dorsal 
spine; VA examination dated in July 1981 which contained no 
findings with regard to the veteran's back; private medical 
records dated July 1981 from the Valley Psychiatric Medical 
Center which noted complaints of back pain; a transcript from 
the veteran's December 1982 RO hearing; and private medical 
records from the Victory Medical Group dated in 1975 which 
note complaints of a back injury in service, with no specific 
findings or diagnoses regarding the back. 

Additional evidence has been associated with the claims file 
since the January 1984 Board Decision.  This evidence 
includes the following: private medical records from K. Z., 
MD, dated in 1995 showing that the veteran sustained injuries 
to the back as a result of a January 1995 motor vehicle 
accident; duplicate copies of service medical records; 
duplicate copies of private medical records from the Victory 
Medical Group dated in 1975; x-rays of the lumbosacral spine 
dated in May 1998 which show facet arthrosis at L5-S1 with 
mild narrowing of the disc space; VA outpatient treatment 
records dated in June 1998 simply noting back pain; private 
medical record dated in November 1998 from Dr. S.V. which 
contains no complaints or findings regarding the veteran's 
back; testimony from the veteran's February 1999 Travel Board 
hearing; and various statements of the veteran that she has a 
chronic back disorder as a result of her military service.

The previous denial of the veteran's claim was based on the 
absence of evidence of a chronic back disorder that was 
incurred in or aggravated by service.  Some of the medical 
evidence received by VA since January 1984 is new, in that it 
was not previously of record, however, it is not relevant and 
probative with respect to the crucial matter of a nexus 
between any current back condition and service.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability].  Further, the veteran's separation 
examination was negative for any diagnosis of a back disorder 
and the first diagnosis of a back condition is twenty-five 
years after the veteran's separation from service and 
subsequent to a motor vehicle accident in which the veteran 
sustained back injuries.   Consequently, because there is no 
medical evidence that facet arthrosis and mild narrowing of 
the disc space is etiologically related to service, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

With respect to the veteran's statements that her current 
back condition is related to her period of active military 
service, they cannot be used to establish either a current 
disability or a nexus between a current disability and 
service.  It is now well established that a layperson without 
medical training is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." 

In short, the veteran has not submitted competent medical 
evidence, which serves to establish that a chronic back 
disorder was incurred in or aggravated by service.    The 
evidence, which has been presented since January 1984, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's attempt to 
reopen her claim of entitlement to service connection for a 
back disability is unsuccessful.  

The recently submitted evidence not being new and material, 
the claim of service connection for a back disability is not 
reopened and the benefit sought on appeal remains denied.  
Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  

ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

